DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 05 July 2022 has been entered; claims 1-30 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 13-17 of the Remarks and Pages 1-3 of the Declaration filed under 37 CFR 1.132, filed 05 July 2022, with respect to the objection of the Drawings, the Double Patenting rejections over U.S. Patent # 11,001,645 and U.S. Patent # 11,155,646, and the rejection of claims 1-30 under 35 USC 103 have been fully considered and are persuasive.  The objection of the Drawings, the Double Patenting rejections over U.S. Patent # 11,001,645 and U.S. Patent # 11,155,646, and the rejection of claims 1-30 under 35 USC 103 have been withdrawn in light of Applicant’s persuasive arguments regarding the linker of Formula I not being taught or suggested by Lucas, and the filing of approved Terminal Disclaimer(s). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Everhart on 07 July 2022.
The application has been amended as follows:  
Regarding Claim 10: within line 1, please replace “the polymer” with -the porous polymeric material-. 
Regarding Claim 25: within line 1, please replace “the polymer” with -the porous polymeric material-. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant argues persuasively in the Remarks and Declaration that the teachings of Lucas do not render obvious the limitations of claims 1 and 11 and their dependent claims.  Although Lucas teaches that the co-monomers in the cyclodextrin can comprise various terminal, internal, or pendant functional groups which can include acyl chloride, acid, and amino groups in a chain or ring (Paragraph [0078]), there is not enough guidance to arrive at the claimed linker of Formula 1 comprising an aryl or heteroaryl group and recited negatively charged group.  Furthermore, Applicant persuasively argues that the copolymer formed in Example 1 does not comprise an acid-chloride-containing crosslinker or ester-containing crosslinker required by claim 11, in addition to not teaching or suggesting the linker of Formula 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 July 2022